In re Reginald Waller; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. K, No. 03-03-0193; to the Court of Appeal, First Circuit, No. 2014 KW 0163.
The application is transferred to the district court, with instructions to the district judge to act on relator’s motion to vacate guilty plea as relator shows by Inmates’ Request for Legal/Indigent Mail receipt that the application was submitted on or about March 18, 2013. The district court is ordered to provide this court with a copy of its judgment. A copy of the application is attached.